Citation Nr: 1044773	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Detroit, 
Michigan, which, in pertinent part, denied service connection for 
bilateral hearing loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest to a 
compensable degree within one year of active duty, was not in 
fact not diagnosed until approximately one decade after active 
duty, and was not otherwise associated with such service, 
including the conceded inservice noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, letters 
dated in February and March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Furthermore, the Veteran has 
argued that he has hearing loss as a result of inservice noise 
exposure in his March 2007 VA Form 9, showing a basic 
understanding of the elements of service connection.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran provided a November 1976 audiology 
evaluation from the University of Michigan University Hospital.  
At no time during the current appeal has the Veteran referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a May 2006 medical examination to 
obtain an opinion as to whether his bilateral hearing loss was 
the result of inservice noise exposure.  An opinion was offered 
in the May 2006 report, but the claims file, which contained the 
Veteran's service treatment records, was not available and was 
not reviewed at the time.  The opinion was changed in December 
2006, after the claims file was provided to the examiner.  This 
opinion was rendered by a medical professional following a 
thorough examination and interview of the Veteran and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the Veteran's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

In the November 2010 informal hearing presentation, the Veteran's 
representative argued that the May and December 2006 VA 
examination and opinion were inadequate because there was no 
evidence that the examiner was a state-licensed audiologist.  The 
representative points to 38 C.F.R. § 4.85 for the proposition 
that an examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist.  VA need only 
present affirmative evidence of a VA medical examiner's 
competence when challenged by the claimant.  Rizzo v. Shinseki, 
580 F.3d 1288, 1291 (Fed. Cir. 2009).  The representative relies 
on a regulation from Chapter 4 of Title 38 of the C.F.R., which 
pertains to the application of disability ratings to conditions 
which are already service-connected.  Service connection is 
covered in Chapter 3 of Title 38 of the C.F.R.  The Board notes 
that 38 C.F.R. § 3.385 makes no mention of the need for a state-
licensed audiologist to make an evaluation adequate.  The May 
2006 VA examination report indicates that the examiner is an 
audiologist, but no mention of state licensing is made.  
Similarly, the December 2006 opinion was entered by a medical 
doctor, who conferred with and recorded the May 2006 examiner's 
opinion, does not mention if the May 2006 examiner is state-
licensed.  As the instant claim is one for service connection, 
the Board will not apply the standard applicable for disability 
ratings.  The Board finds that a VA audiologist is competent to 
provide an examination in this case.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, any such failure is harmless.  Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has hearing loss as a result of 
inservice noise exposure.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran contends that he has hearing loss which he feels is 
due to noise exposure in service.  Service connection for hearing 
loss may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

At the May 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
65
65
70
65
LEFT
35
70
60
75
70

Speech recognition was 84 percent the right ear and 80 percent in 
the left.  The Veteran clearly has a hearing loss disability for 
VA purposes.  See Hensley, supra.  

According to service treatment records, the Veteran underwent 
entry to service and separation physical examinations that 
included audiometric testing.  Prior to November 1967, U.S. 
military audiometric results were reported in standards set forth 
by the American Standards Association (ASA).  Those are the 
figures on the left of each column and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)- American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  
Speech recognition ability was not tested at either examination.

At entry to service in March 1963, the Veteran underwent an 
authorized audiological evaluation.  Pure tone thresholds, in 
decibels, were overall essentially normal as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

At separation from service in March 1966, the Veteran underwent 
an authorized audiological evaluation.  Pure tone thresholds, in 
decibels, were normal as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

The Veteran completed a report of medical history at the March 
1966 examination in which he denied hearing loss.  

In the November 2005 claim, the Veteran states that he has 
hearing loss as a result of military noise exposure.  During his 
May 2006 VA examination, he reported being exposed to airplane 
bombings, artillery, rocket launchers, machine guns and tank 
fire.  In his March 2007 VA Form 9, he indicated that he had 
eight months of combat in Vietnam, with bombings from aircraft, 
artillery, machine gun, helicopter, hand grenade and rocket 
launcher noise.  He reported additional exposure during training 
at Fort Campbell and in the Mojave Desert.  In addition, he 
reported that he noticed hearing loss at nineteen years old 
(during service) but was slow to seek treatment until 1976 when 
the condition became severe.  

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of such if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Veteran's service personnel records show that he served as a 
light weapons infantryman.  He has a parachutist badge and a 
Combat Infantryman's Badge.  Noise exposure is consistent with 
the conditions of service, including combat.  The Board will 
assume for the purposes of this decision that the Veteran had 
inservice noise exposure.  38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon which 
a determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  
In this case, for the reasons discussed below, such competent 
medical nexus evidence is lacking.

With respect to the Veteran's contentions that he has experienced 
hearing loss since service, the Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that the 
Veteran's lay statements in the present case are outweighed by 
his own March 1966 report of medical history supplemented by the 
objective audiometric findings.  The Board acknowledges that the 
Veteran is competent to report seeking treatment in 1976 for 
hearing loss, but this occurred a decade after service allowing 
ample opportunity for intervening causes of hearing loss.  Mere 
noise exposure does not necessarily lead to bilateral hearing 
loss, and in this case there is objective, contemporaneous 
evidence undercutting his statements.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran submitted a copy of a November 1976 medical treatment 
note concerning decreased hearing.  The note indicates that he 
had decreased hearing as found by his employer, the motor 
company.  The Veteran was having trouble with speech, which was 
thought probably to be a discrimination problem.  He was provided 
audiometric testing.  There is no indication that he had hearing 
loss since service or related to service.  

The RO sent the Veteran's record for a May 2006 VA examination 
and opinion to determine if his current complaints of hearing 
loss were related to service.  The May 2006 VA examination report 
includes an opinion that the Veteran's hearing loss is at least 
as likely as not related to service.  The opinion was offered on 
interview and examination of the Veteran, but the claims file was 
not available at the time.  An opinion was offered in December 
2006 after the claims file was provided for review.  The Veteran 
recounted his noise exposure as described above.  The examiner 
also elicited a post-service noise exposure history, which 
included employment at a motor company and hunting.  Following 
the review of the prior examination report and the claims file, 
particularly the service treatment records, the examiner 
concluded that the Veteran's hearing loss was not at least as 
likely as not related to service.  The examiner pointed to the 
normal separation audiometric results as the primary reason for 
the hearing loss being unrelated to service.  The Board notes 
that a medical examiner is free to revise a previous opinion 
based on an improved factual predicate.  The change of opinion 
reflects a change in the available data on which to base the 
opinion.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The Veteran had normal hearing 
at separation and, in fact, at that time denied hearing loss.  
The Board recognizes that the Veteran is competent to report the 
training and combat noise exposure, but that also is not enough 
to establish a nexus between noise exposure and his current 
disability.  The May 2006 opinion was reversed by the December 
2006 opinion, which is competent, based on the facts of record, 
interview and examination, offering a rationale as to why both 
disorders are unrelated to service.  The Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current hearing loss disability and any incident of 
service, including training and combat noise exposure.  Service 
connection on a direct basis must be denied.  See Hensley and 
Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and other organic diseases of the nervous system (including 
sensorineural hearing loss) become manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss was not 
shown until 1976, a decade after separation from service.  Thus, 
he cannot benefit from the presumption-or from the regulation 
pertaining to continuity of symptomatology.  (In this regard, the 
Board reiterates that the Veteran has essentially contended that 
his hearing loss is the result of his conceded in-service noise 
exposure.  He denied hearing loss at his service separation 
examination and subsequently simply stated that he was "slow to 
seek treatment [for hearing loss] until 1976 when the condition 
had become severe.")  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's bilateral hearing loss claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


